Citation Nr: 0302261	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-18 135	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the lower spine with limitation 
of motion. 

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left ankle. 

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right ankle.

(The following issues are the subject of a future decision: 
entitlement to initial compensable ratings for 
gastritis/gastroesophageal reflux disease and for tinea pedis 
and cruris, and initial ratings in excess of 10 percent for 
degenerative arthritis of the left knee with chondromalacia 
and for degenerative arthritis of the right knee with 
chondromalacia.)


REPRESENTATION

Appellant represented by:	Arizona Veterans Service Commission


INTRODUCTION

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board is undertaking additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2), on the following 
issues: entitlement to initial compensable ratings for 
gastritis/gastroesophageal reflux disease and for tinea pedis 
and cruris, and initial ratings in excess of 10 percent for 
degenerative arthritis of the left knee with chondromalacia 
and for degenerative arthritis of the right knee with 
chondromalacia.  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1976 to December 1996.

2.	On August 19, 2002, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



